DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of response filed 09/27/2021. An action on the merits is as follows.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krimsky (US 2010/0057065).
Regarding claim 1, Krimsky discloses a method of treating a wound comprising: directing a distal tip of a cryospray catheter toward the wound ([Para 0013]; [Para 0092 
Regarding claim 3, Krimsky discloses the method of claim 1, wherein the duration is about 40 seconds [Para 0088].  
Regarding claim 7, Krimsky discloses the method of claim 1, wherein the effective treatment of the tissue region comprises flash freezing a portion of the tissue region of the wound [Para 0048-0051].  
Regarding claim 8, Krimsky discloses the method of claim 1, wherein the effective treatment of the tissue region comprises remodeling at least the tissue region of the wound [Para 0082].  
Regarding claim 9, Krimsky discloses the method of claim 1, wherein the effective treatment of the tissue region comprises ablating injured or damaged tissue within the tissue region of the wound [Para 0035].  
Regarding claim 10, Krimsky discloses the method of claim 1, further comprising the step of removing tissue from the tissue region of the wound that has been treated [Para 0092].  
Regarding claim 11, Krimsky discloses the method of claim 1, wherein the cryogen is selected from the group consisting of liquid nitrogen, liquid argon, liquid oxygen, liquid nitrous oxide, and liquid carbon dioxide [Para 0010].  
Regarding claim 12, Krimsky discloses the method of claim 1, wherein the angle is substantially perpendicular [Para 0059].  
Regarding claim 13, Krimsky discloses the method of claim 1, wherein the wound is selected from the group consisting of a burn, an ulcer, a chronic wound, and a lesion [Para 0092].  
Regarding claim 18, Krimsky discloses a method of treating a wound comprising: inserting a cryospray catheter within a body lumen (view figure 1A and 1B); orienting a distal tip of the catheter at an angle relative to a region of exposed tissue of a wound within the body lumen (view figures 2A-2B; [Para 0059]; supplying cryogen to the distal tip of the catheter [Para 0042 catheter 20 is coupled to a cryogen source]; and spraying cryogen from the distal tip onto the exposed tissue region of the wound at a distance from the wound, at a temperature of the cryogen, and for a duration of spraying, which are sufficient for effective treatment of the tissue region [Para 0049-00055 and 0059-0061]. 
Regarding clam 19, Krimsky discloses the method of claim 18, wherein the effective treatment of the exposed tissue region comprises ablating injured or damaged tissue [Para 0035].  
Regarding claim 20, Krimsky discloses the method of claim 18, wherein the spraying step includes one or both of spraying cryogen from the distal tip of the catheter parallel to a longitudinal axis of the catheter, and spraying cryogen from a plurality of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 14-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Krimsky (US 2010/0057065) in view of Mulcahey (US 2015/0351822) in further view of Williams (US 2010/0130970).
Regarding claims 2, 4, 14, and 15, Krimsky discloses a method of treating a wound comprising: directing a distal tip of a cryospray catheter toward a wound ([Para 0013]; [Para 0092 discusses various treatment areas including tumors and lesions]); orienting the distal tip of the catheter at an angle relative to at least one surface layer of the wound [Para 0059 discusses the angle spray]; and spraying cryogen from the distal tip onto the at least one surface layer of the wound at a distance from the wound [Para 0049-0055 and 0059-0061], at a temperature of the cryogen, and for a duration of spraying [Para 0050], but fails to explicitly spraying until a temperature of an approximate square surface of the tissue region of the wound, about 2 cm long by about 2 cm wide is about -20 °C. While Krimsky does disclose that the depth of frozen tissue can be controlled in various ways in order to treat the different tissue regions [Para 0050]; Mulcahey discloses a method for safe cryospray treatment of tissue which can ablate tissues at substantially constant depths in airways of widely varying diameters as well as including precise distance of the cryoapplicator [Para 0044, 0068, 0125, and 0129]. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the method of Krimsky ablate tissues areas to a depth of about 1mm at about -20 °C as taught by Mulcahey. Doing so allows for precise application of the cryospray in order to only treat targeted tissue and to avoid unwanted tissue damage to deeper tissue. It is noted that Mulcahey and Krimsky fail to explicitly disclose treatment to a depth of between more than 0.5mm up to about 1 mm from the 
Regarding claim 16, Krimsky discloses the method of claim 14, wherein the effective treatment of the tissue region comprises flash freezing the at least one surface layer [Para 0048-0051].  

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krimsky (US 2010/0057065) in further view of Askew (US 2009/0192505).
Regarding claims 5 and 6, Krimsky discloses the method of claim 1, but fails to disclose wherein the effective treatment of the tissue region comprises forming intracellular ice crystals within the tissue region of the wound and wherein the effective treatment of the tissue region comprises maintaining an extracellular matrix of tissue within the tissue region of the wound.  However, Askew discusses the effective treatment of tissue with regards to intracellular ice crystals and preservation of an extracellular matrix [Para 0125-0127]. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the effective treatment performed during a cryogen application procedure to comprise forming of .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krimsky (US 2010/0057065) in view of Mulcahey (US 2015/0351822) in view of Williams (US 2010/0130970) in further view of Askew (US 2009/0192505).
Regarding claim 17, Krimsky discloses the method of claim 14, but fails to disclose wherein the effective treatment of the tissue region comprises leaving a plurality of collagen fibers and an extra-cellular matrix of a region of the wound intact.  However, Askew discusses the effective treatment of tissue with regards to intracellular ice crystals and preservation of an extracellular matrix [Para 0125-0127]. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the effective treatment performed during a cryogen application procedure to comprise forming of intracellular ice crystals as well as preserving of the extracellular matrix as taught by Askew. Doing so allows for enhanced regeneration of healthy tissue.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. Applicant has argued that the prior art of Krimsky fails to disclose “orienting the distal tip of the catheter at an angle relative to a surface of the wound and that it does not define an angle relative to a plane. Applicant submits that this is also featured in similar language of claim 18. The examiner respectfully disagrees. Krimsky .
Applicant’s arguments with respect to claim(s) 2, 4, 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner notes that the newly claimed depth of at least .5mm up to 1mm has not been specifically mentioned in the applicant’s specification. As discussed above, there is no criticality defined by the applicant for the specific range so Williams, which discusses a more encompassing range, would render the claimed depths obvious. Additionally, there is no description as to how the first .5mm would not be affected by the cryospray in order to treat only .5-at least 1mm. Clarification or description of the steps for this range is needed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/A.L.Z/           Examiner, Art Unit 3794                                                                                                                                                                                             
/MICHAEL F PEFFLEY/           Primary Examiner, Art Unit 3794